

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
Right to Purchase [______] shares of Common Stock of CHINA HOUSING AND LAND
DEVELOPMENT, INC. (subject to adjustment as provided herein)
 
 
COMMON STOCK PURCHASE WARRANT
 
 
No. A-1
Issue Date: May 9, 2007

 
 
CHINA HOUSING AND LAND DEVELOPMENT, INC., a corporation organized under the laws
of the State of Nevada (the "Company"), hereby certifies that, for value
received, _________________ or its assigns (the "Holder"), is entitled, subject
to the terms set forth below, to purchase from the Company at any time and from
time to time from and after the Issue Date and through and including May 9, 2012
(the "Expiration Date"), up to a total of _____________ fully paid and
nonassessable shares of the common stock of the Company (the "Common Stock"),
$0.001 par value per share with an exercise price of $4.50 per Share, in lawful
money of the United States. The aforedescribed purchase price per share, as
adjusted from time to time as herein provided, is referred to herein as the
"Exercise Price." The number and character of such shares of Common Stock and
the Exercise Price are subject to adjustment as provided herein. Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
the Securities Purchase Agreement (the “Securities Purchase Agreement”), dated
May 7, 2007, entered into by the Company and the Holder.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
The term "Company" shall include China Housing and Land Development, Inc. and
any corporation which shall succeed or assume the obligations of China Housing
and Land Development, Inc. hereunder.
 
The term "Common Stock" includes (a) the Company's Common Stock, $0.001 par
value per share, as authorized on the date of the Purchase Agreement, and (b)
any other securities into which or for which any of the securities described in
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
The term "Fundamental Transaction" means any of the following: (1) the Company
effects any merger or consolidation of the Company with or into another Person,
(2) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (3) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (4) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.
 
The term "Issue Date" means the Issue Date first set forth on the first page of
this Warrant.
 
1. Exercise.
 
(a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised. Upon delivery of the form of
subscription attached hereto (the "Subscription Form") to the Company at its
address for notice set forth in the Purchase Agreement and upon payment of the
Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise, which, unless otherwise required by the Purchase Agreement, shall
be free of restrictive legends. A "Date of Exercise" means the date on which the
Holder shall have delivered to the Company: (i) the Subscription Form,
appropriately completed and duly signed and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Holder to be purchased.
 
(b) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 1(a), then the Holder will have the right to rescind such exercise.
 
(c) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 1(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a "Buy-In"), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder's total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (B) the closing bid price of the Common Stock on the Date of Exercise and (2)
at the option of the Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company timely complied with its exercise and delivery
obligations hereunder. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) The Company's obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder's right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.
 
(e) If, following at least 30 days from the registration of the Warrant Shares
in accordance with the Registration Rights Agreement, the VWAP of the Common
Stock price on any day for any continuous period of twenty (20) days equals or
exceeds 200% of the Exercise Price, the Company can send a call notice in
respect of the Warrants to the Holder requiring the mandatory exercise by the
Holder of the Warrants (the “Warrant Call”). The Holders shall have sixty
calendar days from the date of the Warrant Call to exercise the Warrants. If the
Holder fails to exercise the Warrant within sixty (60) calendar days from
receipt of the Warrant Call, the Warrant shall be cancelled and forfeited and
shall become null and void to the extent not then exercised.
 
2. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 2.
 
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Fundamental Transactions. If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the "Alternate Consideration").
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder's option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder's right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 2, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
(d) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 2, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company's Transfer Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction (but only to the extent such disclosure
would not result in the dissemination of material, non-public information to the
Holder) at least 10 calendar days prior to the applicable record or effective
date on which a Person would need to hold Common Stock in order to participate
in or vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.
 
(f) Other than in connection with the Excepted Issuances (as hereinafter
defined) and prior to the end of fiscal year 2008, if the Company shall offer,
issue or agree to issue any common stock to any person or entity at a price per
share which shall be less than the Exercise Price, without the consent of each
Holder, then the Company shall issue, for each such occasion, additional shares
of Common Stock to each Holder so that the average per share purchase price of
the Shares issued to the Purchasers (of only the Warrant Shares still owned by
the Holder) is equal to such other lower price per share and the Exercise Price
shall automatically be adjusted as provided herein. The delivery to the Holders
of the additional shares of Common Stock shall be no later than the closing date
of the transaction giving rise to the requirement to issue additional shares of
Common Stock. The Holders are granted the registration rights described in the
Registration Rights Agreement in relation to such additional shares of Common
Stock, except that the Filing Date and Effective Date vis-a-vis such additional
Shares shall be the forty-fifth (45th) day after the closing date giving rise to
the requirement to issue the additional shares of Common Stock.
 
Excepted Issuances shall include the Company’s issuance of securities (i) as
full or partial consideration in a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of a corporation or
other entity which holders of such securities or debt are not at any time
granted registration rights, (ii) in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
for the purpose of raising capital which holders of such securities or debt are
not at any time granted registration rights, (iii) the issuances or grants of
options to purchase Common Stock pursuant to stock option plans and employee
stock purchase plans, (iv) as a result of the exercise of warrants pursuant to
any other Agreements or obligations entered into by the Company prior to the
Issuance Date of this Warrant, (v) as a result of underwritten offerings
conducted by the Company, (vi) as payment of any liquidated damages or other
damages pursuant to the Transaction Documents, and (vii) as has been described
in the Reports or Other Written Information filed with the Commission not later
than three Business Days before the Issuance Date.
 
 
5

--------------------------------------------------------------------------------

 
 
3. Common Stock Legend. The Holder acknowledges and agrees that the shares of
Common Stock of the Company, and, until such time as the Common Stock has been
registered under the 1933 Act and sold in accordance with an effective
registration statement, or exemption from registration, certificates and other
instruments representing any of the Common Stock shall bear a restrictive legend
in substantially the following form and a stop-transfer order may be placed
against transfer of any such securities:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SHARES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SHARES.
 
4. Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a "Warrant Agent") for the purpose of issuing Common
Stock issuable on the exercise of this Warrant.
 
5. Miscellaneous. The Warrant Shares shall be accorded the registration rights
set forth in the Registration Rights Agreement.
 
This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought. This
Warrant shall be construed and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereof.
 
This Warrant and the legal relations among the parties hereto shall be governed
by and construed in accordance with the laws of the United States of America and
State of New York, regardless of the laws that might otherwise govern under
applicable choice-of-law principles. The parties hereby irrevocably submit to
the non-exclusive jurisdiction of the state and federal courts located in the
State and County of New York for purposes of all legal proceedings arising out
of or relating to this Common Stock Purchase Warrant or the transactions
contemplated hereby. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, the right to trial by jury, any objection which
they may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
 

 
China Housing and Land Development, Inc.


By: ___________________
Name:
Title: Chief Executive Officer and Chairman


 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
 
TO: CHINA HOUSING AND LAND DEVELOPMENT, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.A-1), hereby irrevocably elects to purchase:
 
_____ Shares of the Common Stock covered by such Warrant.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of:
 
$_________ in lawful money of the United States.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to whose address is
 
By its delivery of this Subscription Form, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 3 of this Warrant to which this
notice relates.
 
Dated:
 
(Address)
 
 
8

--------------------------------------------------------------------------------

 

